Citation Nr: 0320819	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Whether the character of the appellant's discharge from 
active duty service is a bar to Department of Veterans 
Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The appellant had active service from March 1986 to December 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Honolulu, Hawaii, 
which concluded that the character of the appellant's 
discharge is a bar to his receipt of VA benefits, other than 
health care under Chapter 17, Title 38, United States Code.  

In December 2002, the appellant appeared at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A copy of 
that hearing transcript is in the claims file.  


REMAND

This appeal arises out of the appellant's claim for 
entitlement to VA compensation benefits for certain 
disabilities, which he maintains were incurred during his 
period of active duty service.  Upon review of this case, the 
Board finds that further development is needed before 
proceeding with appellate disposition.

According to the appellant's DD Form 214, Certificate of 
Release or Discharge from Active Duty, he entered service in 
the United States Navy in March 1986, and was discharged from 
service in December 1988.  His character of service was 
described as "under other than honorable conditions," and 
the narrative reason for separation was "misconduct - drug 
abuse (use)."

In February 2000, the RO sent the appellant a letter 
explaining to him the type of evidence needed to establish a 
"well-grounded" claim for service connection.  In April 
2000, the RO issued an Administrative Decision, which 
concluded that the appellant's discharge from service in 
December 1988 was considered to be under dishonorable 
conditions, and as such, he was only entitled to VA health 
care under Chapter 17, Title 38, United States Code.  The 
appellant disagreed with that decision, and initiated this 
appeal.   

In his notice of disagreement, received in April 2001, as 
well as his substantive appeal, VA Form 9, received in August 
2001, the appellant maintained that he was not discharged for 
"willful and persistent misconduct," as the actions that 
led to his discharge were not done over and over again 
deliberately.  In an RO hearing held in May 2001, as well as 
the December 2002 hearing before the undersigned, the 
appellant testified that he only was caught once for drug 
abuse, and this was the reason for his discharge.  
Essentially, he disagreed with the finding that his discharge 
was due to willful misconduct, and that his discharge was 
dishonorable.  

During the pendency of this appeal, on November 9, 2000, 
Congress enacted the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified VA's duty to assist in 
38 U.S.C.A. § 5103A, and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Although the VCAA was enacted during the pendency of this 
claim, the appellant was not notified of the VCAA as pertains 
to his claim.  The appellant was provided a copy of the laws 
and regulations governing character of discharge in the April 
2000 Administrative Decision, and the June 2001 statement of 
the case, but he was never specifically told what information 
is needed to substantiate his claim, which portion of that 
evidence he should provide, and which portion VA will attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Although the RO sent the veteran a 
letter in February 2000, explaining to him what was needed to 
establish a "well-grounded" claim, the VCAA rendered the 
notion of "well-grounded" claims obsolete.  As such, the 
Board must remand this matter to the RO, so that they can 
provide the appellant with complete VCAA notice, as required 
by 38 U.S.C.A. § 5103, and assist the appellant as necessary, 
pursuant to 38 U.S.C.A. § 5103A.  See 38 C.F.R. § 3.159.

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development actions are completed as 
required by the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  Specifically, the appellant 
should be informed of the evidence needed 
to substantiate his claim as to whether 
the character of his discharge from 
active duty service is a bar to VA 
benefits.  The appellant should be told 
what evidence he should obtain, and what 
evidence VA will help him obtain.  The RO 
should inform the appellant that it would 
be helpful for him to identify any 
treatment records not already of record, 
which may be relevant to his claim, and 
the RO should assist the appellant in 
obtaining any relevant treatment records.  
The RO should also conduct any additional 
development of this case that is deemed 
necessary.

2.  After all required notification and 
development has been completed, the RO 
should again review the issue as to 
whether the character of his discharge 
from active duty service is a bar to VA 
benefits, on the basis of the additional 
evidence, if any.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


